EXHIBIT 99.2 CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian Dollars) Seven Months Ended December 31, 2011 Year Ended May 31, 2011 Corporate Head Office 2300-1177 West Hastings Street Vancouver, BC Canada V6E 2K3 Tel: 604-683-6332 INTERNATIONAL TOWER HILL MINES LTD. (An Exploration Stage Company) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS The consolidated financial statements and all information in the annual report are the responsibility of the Board of Directors and management.The consolidated financial statements have been prepared by management in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board.Management maintains the necessary systems of internal controls, policies and procedures to provide assurance that assets are safeguarded and that the financial records are reliable and form a proper basis for the preparation of consolidated financial statements. The Board of Directors ensures that management fulfills its responsibilities for financial reporting and internal control through an Audit Committee.This committee, which reports to the Board of Directors, meets with the independent auditors and reviews the consolidated financial statements. The consolidated financial statements have been audited by MacKay LLP, Chartered Accountants, who were appointed by the shareholders.The independent auditor’s report outlines the scope of their examination and their opinion on the consolidated financial statements. MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of the Company’s financial reporting for external purposes in accordance with International Financial Reporting Standards (“IFRS”).Internal control over financial reporting includes maintaining records that in reasonable detail accurately and fairly reflect our transactions and dispositions of the assets of the Company; providing reasonable assurance that transactions are recorded as necessary for preparation of our consolidated financial statements in accordance with IFRS; providing reasonable assurance that receipts and expenditures are made in accordance with authorizations of management and the directors of the Company; and providing reasonable assurance that unauthorized acquisition, use or disposition of Company’s assets that could have a material effect on our consolidated financial statements would be prevented or detected on a timely basis.Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that a misstatement of our consolidated financial statements would be prevented or detected. Management conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework and criteria established in Internal Control – Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission.This evaluation included review of the documentation of controls, evaluation of the design effectiveness of controls, testing of the operating effectiveness of controls and a conclusion on this evaluation.Based on this evaluation, management concluded that the Company’s internal control over financial reporting was effective as of December 31, 2011. “James Komadina” “Tom S. Q. Yip” James Komadina, Tom S. Q. Yip, Chief Executive Officer Chief Financial Officer March 16, 2012 Vancouver, Canada 2 INTERNATIONAL TOWER HILL MINES LTD. December 31, 2011 and May 31, 2011 INDEX Page Audited Consolidated Financial Statements Independent Auditor’s Report 4 5 Independent Auditor’s Report on Internal Controls under Standards of the Public Compan Accounting Oversight Board (United States) Consolidated Statements of Financial Position 6 Consolidated Statements of Comprehensive Loss 7 Consolidated Statement of Changes in Shareholders’ Equity 8 - 9 Consolidated Statements of Cash Flows 10 Notes to the Consolidated Financial Statements 11 - 46 3 CHARTERED ACCOUNTANTS MacKay LLP 1100 – 1177 West Hastings Street Vancouver, BCV6E 4T5 Tel:(604) 687-4511 Fax: (604) 687-5805 Toll Free: 1-800-351-0426 www.mackay.ca Independent Auditor's Report To the Shareholders of International Tower Hill Mines Ltd. We have audited the accompanying consolidated financial statements of International Tower Hill Mines Ltd. and its subsidiaries, which comprise the consolidated statements of financial position as at December 31, 2011, May 31, 2011, and June 1, 2010, and the consolidated statements of operations and comprehensive loss, changes in shareholders' equity, cash flows for the period ended December 31, 2011 and year ended May 31, 2011, and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Standards Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of International Tower Hill Mines Ltd. and its subsidiaries as at December 31, 2011, May 31, 2011, and June 1, 2010 and their financial performance nd their cash flows for the period ended December 31, 2011 and the year ended May 31, 2011 in accordance with International Financial Reporting Standards. Emphasis of matter The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. Without modifying our opinion, we draw attention to Note 1 that states the Company has no source of revenue, and has significant cash requirements that raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. “MacKay LLP” Chartered Accountants Vancouver, British Columbia March 16, 2012 4 CHARTERED ACCOUNTANTS MacKay LLP 1100 – 1177 West Hastings Street Vancouver, BCV6E 4T5 Tel:(604) 687-4511 Fax: (604) 687-5805 Toll Free: 1-800-351-0426 www.mackay.ca Independent Auditors’ Report on Internal Controls under Standards of the Public Company Accounting Oversight Board (United States) To the Board of Directors and Shareholders of International Tower Hill Mines Ltd. We have audited the internal control over financial reporting of International Tower Hill Mines Ltd. and subsidiaries (the “Company”) as of December 31, 2011, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, including in the accompanying Management’s Report on Internal Control over Financial Reporting.Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2011, based on the COSO criteria. We have also audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements as of and for the period ended December 31, 2011 of the Company and our report dated March 16, 2012 expressed an unqualified opinion on those financial statements. “MacKay LLP” Chartered Accountants Vancouver, British Columbia March 16, 2012 5 INTERNATIONAL TOWER HILL MINES LTD. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Expressed in Canadian Dollars) Note December 31, May 31, June 1, (note 18) (note 18) ASSETS Current Cash and cash equivalents 4a a $ $ $ Marketable securities 5 Accounts receivable Prepaid expenses Current assets related to discontinued operations 2 – – Total current assets Property and equipment 6 Exploration and evaluation assets 7 Long-term assets related to discontinued operations 2 – – Total assets $ $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ $ $ Current liabilities related to discontinued operations 2 – - Total current liabilities Non-current liabilities Derivative liability 8 – – Total liabilities Shareholders’ equity Share capital 10 Contributed surplus Accumulated other comprehensive loss ) – Deficit ) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ $ Nature and continuance of operations (note 1) Commitments (note 15) Subsequent event (note 17) On behalf of the Board: “James Komadina” (signed) Director “Anton Drescher”(signed) Director Mr. James J. Komadina Mr. Anton J. Drescher The accompanying notes are an integral part of these consolidated financial statements. 6 INTERNATIONAL TOWER HILL MINES LTD. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Expressed in Canadian Dollars) Note December 31, 2011 May 31, 2011 (note 18) Expenses Administration $ $ Charitable donations Consulting fees 10, 11 Depreciation Insurance Investor relations 10, 11 Office and miscellaneous Professional fees 10, 11 Property investigations – Regulatory Rent Telephone Travel Wages and benefits 10, 11 Loss before other items ) ) Other items Gain (loss) on foreign exchange Interest income Income from mineral property earn-in – Spin-out cost 2 ) ) Unrealized gain on derivative liability 8 – Unrealized gain (loss) on marketable securities 5 ) Loss from continuing operations ) ) Loss from discontinued operations 2 – ) Net loss for the period ) ) Other comprehensive income (loss) Exchange difference on translating foreign operations ) Total other comprehensive income (loss) for the period ) Comprehensive loss for the period $ ) $ ) Basic and fully diluted loss per share from continuing operations $ ) $ ) Basic and fully diluted loss per share from discontinued operations $ – $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 7 INTERNATIONAL TOWER HILL MINES LTD. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Expressed in Canadian Dollars) Number of shares (old) Share capital (old) Number of shares (new) Share capital (new) Contributed surplus Accumulated other comprehensive loss Deficit Total Balance, June 1, 2010(note 18) $ – $
